Citation Nr: 0701396	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  04-12 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for chest pain, to include 
a sliding hiatal hernia and the residuals thereof.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from March 1983 to October 
2002.  This case comes to the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision denying service 
connection.

The veteran claims that his chest pain began in service and 
has persisted since service.  While in service, the veteran's 
service medical records indicate complaints of chest pain but 
do not indicate any clinical findings regarding a diagnosis 
of such pain.  The veteran has undergone several VA 
examinations that have additionally not shown any diagnoses 
of his chest pain.  The veteran has also submitted a private 
medical record dated October 2004 in which the physician 
diagnoses the veteran as having a sliding hiatal hernia and 
gastroesophageal reflux that have resulted in his chest pain 
symptoms.  The physician does not determine whether the 
current diagnoses are related to the chest pain the veteran 
reported while on active duty and this must be determined.  
In addition, the treatment records from this private medical 
facility must also be obtained prior to adjudication.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1.  Request from the veteran the necessary 
information to then request the veteran's 
private medical records regarding the 
diagnosis of a sliding hiatal hernia and 
gastroesophageal reflux and then request 
those records accordingly.

2.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of his chest pain, to include 
determining if he currently has a sliding 
hiatal hernia and/or gastroesophageal 
reflux.  The examiner should review the 
veteran's claims file in conjunction with 
the examination and note such review in 
the examination report.  The examiner 
should then answer the following 
questions:

	a.  Does the veteran currently have a 
diagnosed disability causing his 
chest pain?

	b.  If so, is it at least as likely 
as not (probability of 50 percent or 
more) that this disability was 
initially manifested by the 
complaints of chest pain in service 
or was otherwise related to service?

3.  Thereafter, readjudicate the claim on 
appeal and if the claim remains denied, 
issue the veteran a supplemental statement 
of the case and allow an appropriate time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All 
claims remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

